    Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 1 of 19 PageID# 1




noble all bey, trustee 13301 BLUE HERON LOOP IRREVOCABLE TRUST 435
merchant walk sq 300-510 charlottesville territory, republic of Virginia [22902]
12/01/2020

                           IN THE UNITED STATES FEDERAL DISTRICT

                      COURT FOR THE EASTERN DISTRICT OF VIRGINIA


 noble all bey. trusiee of 13301 BLUE HERON

LOOP IRREVOCABLE TRUST for SANOEEP KAUR ]                               Request for Jury Trial

              Plaintiff ]                                               Reserve the Right To Amend
                     Vs.                                   ]
ROBERT R. MICHAEL,Attorney                                 ]                             Case# '2-0 C V ^ I 6
BWW LAW FIRM, LLC                                          ]
DEAN LIVERMAN,ofncer of WELLS

FARGO BANK,N.A.

SUCCESSOR BY MERGER TO WACHOVIA,N.A. ]
         Defendant's ]


     5.5 MILLION DOLLAR CIVIL LAWSUIT FOR NON-TUDICIAL WRONGFUL

                                                  FORECLOSURE

                     I "Cujti.squc Rei Potissima Pars"J(The Principle Part OfEverything Is In The Beginning]

(noble all bey, trustee of 13301 BLUE HERON LOOP IRREVOCABLE TRUST), proceeding in
propria persona, files civil lawsuit for wrongful foreclosure on the property located at 13301
BLUE HERON LOOP CHESTERFIELD, VA 23838. The plaintiff alleges the foreclosure is
■'Void" because the foreclosure was initiated by a party without standing. The defendant did not
have legal authority to sign the notice of default letter on behalf of the trustee. The defendant
violated Federal Laws and the provisions defined in 15 U.S.C. 1692(e) false or misleading
representation while collecting a debt. The defendant wrongfully foreclosed on the plaintiffs
beneficiary of the trust property and violated the Truth in Lending Act, Regulation Z, 12 CFR
§226.23. breached the contract, and slandered the title. Plaintiff also brings his claim forward for
slander of credit and infliction of emotional distress of the beneficiary. The defendant in this case


                                                               I
                                                     Wronalul Foreclosure
  Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 2 of 19 PageID# 2




 is a debt collector as advertised in the media and noted at the bottom ofthe business emails. The
 defendant violated the FDCPA,including misrepresentation,fraud, harassment, unfair
 means,and deception to collect a debt

 The above-mentioned claims are a fatal flaw to the non- judicial foreclosure action and renders
the foreclosure void,including orders in eviction court. The attached exhibits will verify the
foreclosure was initiated by a party without standing.

                                        I. Lack of Standing:

1.1 The defendant who initiated the non-judicial foreclosure did not have standing to execute the
power ofsale clause in the deed oftrust. The lack of authority to execute the power ofsale clause
and the other claims mentioned herein is the basis for this wrongful foreclosure lawsuit.

                                   II. Violation of The FDCPA:

2.1 The law firm,or the attorney to be named,did not meet the requirements mandated in the
Fair Debt Collection Practices Act(FDCPA), necessary to be a legal debt collector.

2.2 The FDCPA mandates the attorney and the law firm must have a license to be a debt
collector, a bond,and they must be registered with the Attorney General in the State in which
they are collecting.
2.3 The debt collector in this case is in violation ofthe FDCPA,they do not meet the legal
requirements to be considered a debt collector and therefore have no standing before the court.
2.4 The violation ofthe FDCPA,is a Federal question and therefore the Federal Court has
jurisdiction to decide on the matter. Picking v. Pennsylvania R. Co. 151 Fed. 2nd 240; Pucket v.
Cox 456 2nd 233. Pro se pleadings are to be considered without regard to technicality; pro se
litigant's pleadings are not to be held to the same high standards ofperfection as lawyers. Platsky
V. C.I.A. 953 F.2d. 25.

2.5 Additionally, pro se litigants are to be given reasonable opportunity to remedy the defects in
their pleadings. Reynoldson v. Schillinger 907F .2d 124,126(10th Cir. 1990); See also Jaxon v.
Circle K. Corp. 773 F.2d 1138,1140(10th Cir. 1985)(1). Waraock v. Pecos County, Tex.,88
F3d 341 (5th Cir. 1996)Eleventh Amendment does not protect state officials from claims for
prospective relief when it is alleged that state officials acted in violation offederal law.


                                                   2
                                           Wrongful Foreclosure
  Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 3 of 19 PageID# 3




2.6 The Federal Law mandates any debt collection company attempting to collect debt within the
State ofVirginia, must be bonded and licensed to do so. Failure ofthe Corporation to maintain
active surety bond, warrants grounds for immediate ceasing ofcollection activities and reporting
to major credit bureaus.

2.7 A third party collection agency that violates any provision ofthe FDCPA,is liable to civil
and criminal penalties which may include monetary compensation to the victim.

2.8 The debt collector company cannot at any point engage in abuse, threats, coercion,
misrepresentation,fraud, harassment, unfair means,and deception to collect debt.

2.9 The debt collection company must provide proofthat they have the authority to collect fees,
interest or expenses above the original balance; such proof may be a signed document by the
debtor.


                           III. Violation of The Truth In Lending Act:

3.1 The defendants, Robert R. Michael and Attorneys to be named,BWW LAW GROUP,LLC,
AND DEAN LIVERMAN,OFFICER OF WELLS FARGO BANK,N.A. SUCCESSOR BY
MERGER TO WACHOVIA BANK N.A. violated the Truth in Lending Act, Regulation Z, 12
CFR §226.23, which states that the security agreement signed with a lender can be rescinded if
they have not provided the proper disclosures. The original debt was actually zero because the
PlaintiflTs beneficiary financial asset was exchanged for FED's promissory notes in an even
exchange.

3.2 The attomey does not have a license to practice law and therefore is not qualified to represent
a fictitious corporation in court.

3.4 The Supreme Court ruled lawyers and attorneys are NOT licensed to practice law,the nature
oflawyer- craft in America as per the United States Supreme Court; The practice ofLaw CAN
NOT be licensed by any state/State.(Schware v. Board of Examiners, 353 U.S. 238, 239).

3.5 The defendant misrepresented himself to the court as a licensed attomey when he/she does
not have a license to practice law. A certificate is not a license to practice Law as an occupation,
nor do business as a law firm.




                                                    3
                                          Wrongflil Foteclosuie
  Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 4 of 19 PageID# 4




                                          IV. Jurisdiction:


4.1 The Constitution and 28 U.S.C. § 1332 vest federal courts with jurisdiction to hear cases that
"arise under" federal law.


4.2 The Constitution vests federal courts with the authority to hear cases "arising under th[e]
Constitution [or] the Laws ofthe United States." U.S. Const, art III, § 2. Congress vests federal
district courts with subject-matter jurisdiction over cases involving questions offederal law:
"The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties ofthe United States." 28 U.S.C. § 1331.

                  V.The Two Jurisdictions for The Court to Operate Under:

 5.1 Plaintiffs beneficiary is only aware oftwo jurisdictions the court can operate under as per
the Constitution, and those jurisdictions are Common Law,and Admiralty Jurisdiction.

5.2 Ifthe court chooses to proceed under Admiralty Jurisdiction, the plaintiff will need the court
to inform the trustee, noble ali bey where the rules ofprocedures for admiralty jurisdiction can
be found.


                VI. A Federal Question- Jurisdiction and Statement of a Claim:

6.1 The test for determining whether allegations are sufficient to confer federal question
jurisdiction has two prongs.

6.2 First, pursuant to statute, the plaintiff must present a federal question-a claim arising under
the Constitution,laws, or treaties ofthe United States. See: 18. 28 U.S.C.§1331 (1982). This
statutory requirement is grounded in the Constitution. See U.S. Const, art. Ill,§2. "1" Second,
courts have added the requirement that the federal question must be "substantial." See Hagans v.
Lavine, 415 U.S. 528, 536-38(1974); Bell v. Hood, 327 U.S. 678, 682-83(1946); 13B C. Wright,
A. Miller & E. Cooper, Federal Practice and Procedure§3564, at 66-77(1984).

6.3 The plaintiff pleaded factual content and evidence that is documented in the defendant's
records that allows the court to draw the reasonable inference that the defendant is guilty of
violating Federal Laws when he signed the default letter on behalf ofthe trustee without legal
documentation to verify legal authority.



                                                    4
                                            Wrongful Foreclosure
  Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 5 of 19 PageID# 5




6.4 The exhibit marked "A" will show the document used to execute the power of sale clause in
the deed oftrust was signed by a party that did not have standing to initiate the Non-Judicial
Foreclosure and therefore the foreclosure is void.


6.5 The exhibit marked "B"is a copy ofthe deed oftrust which shows who the legal trustee is in
the deed of trust.


6.6 The exhibit marked "C"is a certified copy of Deed ofGift in which "13301 BLUE HERON
LOOP IRREVOCABLE TRUST" is a form of asset protection and noble ali bey is the trustee
and handle all legal aspects ofthe real property located at 13301 Blue Heron Loop Irrevocable
Trust.


                            Vn.Reservation of Rights Under UCC-1-308:

7.11 have reserved my rights under the UCC 1-308,formally 1-207, and demand the statutes
used in this court be construed in harmony with Common Law.

7.2 The code is complementary to the common law, which remains in force, except where
displaced by the code.

7.3 A statute should be construed in harmony with the common law, unless there is a clear
legislative intent to abrogate the common law.

7.4 The code was written as not to abolish the common law entirely. I was not involved with an
intemational maritime contract, so in good faith,I deny that such a contract exists, and demand
the court proceed under Common Law Jurisdiction.

                                    VIII. Facts of The Dispute:

The foreclosure is void because it was initiated by a party without standing.

8.1 The attorney is in violation ofthe Federal Securities Act.

8.2 The attomey unlawfiilly signed the notice of default on behalf ofthe trustee which created a
fatal flaw to the action:


8.3 The defendant in this case is in violation ofthe Truth in Lending Act z.

8.4 The defendant cannot verify agency.


                                                   5
                                          Wrongful Foreclosure
  Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 6 of 19 PageID# 6




8.5 The defendant misrepresented himself/herselfto the court as a licensed attorney when he
does not have a license to practice law.

8.6 The fact the defendants issued a notice of default letter to execute the power ofsale clause in
the deed of trust will verify the defendants contracted to provide a loan to the plaintiff, and the
defendants owed a legal duty to the plaintiff.

8.7 The defendant's duty was breached because they never provided a loan to the plaintiff.

8.9 The alleged loan was an exchange ofthe plaintiffs signed promissory note for electronic
credits from the Federal Reserve.


8.10 Promissory Notes and other commercial instruments are legal tender and financial assets to
the originator and a liability to the lender. UCC §1-201(24), §3-104,§3-306,§3-105, UCC
§§8-102(7),(9),(15),(17), §8-501,§8-503, §8-511, UCC §§9-102(9),(11),(12)(B),(49),(64),
12 use 1813(0(1).

8.11 The defendant's accounting records will show the corporation has an offsetting liability to
the homeowner pursuant to FAS 95, GAAP and Thrift Finance Reports(TFR),and the alleged
loan was always an asset to the defendants.

8.12 These records include; a. FR 2046 balance sheet, b. 1099-OID report, c. S-3/A
Registration Statement,d. 424-B5 Prospectus and,e. RC-S & RC-B Call Schedules.

8.13 The corporation never registered the commercial instrument because they knew it was a
financial asset to the debtor, and that there was a breach.

8.14 The breach ofcontract has damaged the plaintiffin the following manner,and plaintiff is
demanding compensatory damages to reimburse the plaintifrfor costs associated with the injury.
All the monthly payments made on a fake loan plus interest for the number of year's payments
were made and legal expenses.$650,000.00 with interests and county taxes.

8.15 Plaintiff also demands punitive damages as a remedy for the defendant's conduct that was
intentional and excessively reckless. The wrongful foreclosure has caused negative effects on the
plaintiffs credit report.




                                                   6
                                           Wrongful Foreclosure
  Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 7 of 19 PageID# 7




8.16 The plaintiff also has other claims for relief because he will prove there was or a conspiracy
to deprive him ofproperty without the administration ofjustice, in violation of plaintifTs due
process oflaw under Title 42 U.S.C. 1983(Constitutional injury), 1985(Conspiracy)and 1986
("Knowledge" and "Neglect to Prevent" a U.S. Constitutional Wrong).

8.17 Under Title 18 U.S.C.A. 241 (Conspiracy), violators "shall be fined not more than $10,000
or imprisoned not more than ten(10)years or both." The foreclosing party lacked standing to
foreclose because they did not have legal authority to execute the power of sale clause in the
deed oftrust, and therefore the "Notice of Default and Election To Sell" document has a "Fatal
Defect" which robbed the legal system ofJurisdiction and the Non -Judicial foreclosure is
unlawful.


8.18 The legal Trustee is the person who has standing to execute the power of sale clause in the
deed oftrust. In this case there is no legal trustee because the promissory note and deed of trust
were never registered into the trust, because the promissory note was bundled and sold during
the securitization process.

8.19 The deed oftrust states the repayment ofthe debt is evidenced by the "NOTE," however the
"Original" note was not filed in the record or included in the notice of"Notice of Default" letter.

8.20 Without that Note, the defendants cannot verify there was any debt.

8.21 It is well known in the legal conununity a trust deed is always used together with
a promissory note that sets out the amount and terms ofthe alleged loan.

8.22 The deed of trust, and the promissory note must always be together, and without the note
and the loan accounting entries, the attorney has failed to prove there was any debt, a second
fatal flaw to the wrongful foreclosure.

8.23 The debt collector company cannot at any point engage in abuse, threats, coercion,
 misrepresentation,fraud, harassment, unfair means, and deception to collect debt. The attorney is
in violation ofthe FDCPA,as they do not have a license to collect a debt, they have no bond in
 place to be a debt collector and they are not registered in the States they are attempting to collect
in. These legal documents must be placed on the court record to verify the defendant is a legal
 debt collector.




                                                    7
                                            Wrongful Foreclosure
  Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 8 of 19 PageID# 8




Plaintiffs claims are brought forward Under Common Law:



                                IX.Elements for Common Law:


9.1 Controversy(The listed defendants)

9.2 Specific Claim (wrongful foreclosure)

9.3 Specific Remedy Sought by Claimant(5.5 million dollars)

9.4 Claim Must be Sworn To (Affidavit of Verification attached), and I will verify in open court
that all herein is true.


                                X.Elements of A FDCPA Claim:


10.1 A plaintiff who brings a suit under the FDCPA must prove the following elements in order

to successfully make out his/her claim:


(1)That plaintiff is a"consumer" as defined by 15 U.S.C. § 1692 a(3);

(2)That the debt arises out ofa transaction entered into for personal purposes.


(3)That the defendant is a "debt collector" as defined by 15 U.S.C. § 1692a(6); and

(4)That the defendant violated one ofthe provisions contained in 15 U.S.C. §§ 1692 a-1692.


10.2 The plaintiff is a consumer as shown by the alleged mortgage loan and unlawful non

judicial foreclosure filed in State Court against the plaintiffs property.


10.3 The alleged loan was to secure personal housing for the plaintiff and his family. The

defendant is a debt collector as noted in their emails and phone communications as well as the

business description.




                                                   8
                                           Wrongful Foreclosure
  Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 9 of 19 PageID# 9




10.4 The defendant violated provisions defined in 15 U.S.C. 1692e false or misleading

representations and in the course of collecting a debt


10.5 The FDCPA mandates debt collectors can't use false, deceptive, or misleading practices.

                                            XL Parties:


11.1 Plaintiff is a resident in Chesterfield, Virginia

11.2 ROBERT R. MICHAEL AND ATTORNEYS TO BE NAMED,

11.3 BWW LAW GROUP,LLC

11.4 WELLS FARGO BANK,N.A. SUCCESSOR BY MERGER TO WACHOVIA BANK,
N.A.,DEAN LIVERMAN(DBA)AS OFFICER

11.5 The Foreclosure Service is believed to be a law firm corporation BWW LAW GROUP,
LLC operated from VIRGINIA and is in the business ofconducting non-judicial foreclosiues in

VIRGINIA,DISTRICT OF COLUMBIA,AND MARYLAND AS EVIDENCE WITH THE
SUPPOSED APPOINTED SUBSTITUTE TRUSTEE EQUITY TRUSTEES,LLC ON WHAT
APPEARS TO BE ITS WEBSITE AT "HTTP:// WWWaWW-LAW.COMAORGlNIA

SALES" WITH AN ADVERTISEMENT OF TRUST PROPERTY ENTITLED

"VA-347775-1" FOR CHESTERFIELD COUNTY UNDER VIRGINIA SALES AND

WHOSE PRINCIPAL ADDRESS IS 6003 EXECUTIVE BLVD,SUITE 101,ROCKVILLE
MD 20852 AS EVIDENCED ON VIRGINIA'S STATE CORPORATION COMMISSION

CLERK'S INFORMATION SYSTEM.


                   XII. The Truth in Lending Act,Regulation Z,12 CFR §226.23:

12.1 The original debt was zero because the Plaintiff's financial asset was exchanged for FED's
promissory notes in an even exchange. The failure to disclose the true nature ofthe exchange is
clearly misrepresentation, fraud, harassment, unfair means,and deception to collect debt.

                                    Xni.Breach of Contract:




                                                    9
                                           Wrongftil Foreclosure
Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 10 of 19 PageID# 10




13.1 On or about May 26,2005 the plaintiff purchased a home and obtained a mortgage loan
from GREENPOINT MORTGAGE FUNDING,frJC., in the approximate amoimt $524,500.00.

13.2 The plaintiff was never provided a loan; the original debt was actually zero because the
plaintiffs financial asset was exchanged for FED's promissory notes in an even exchange.

13.3 The alleged loan was created with plaintiffs signature because all commercial instruments
such as promissory notes, credit agreements, bills ofexchange and checks are defined as legal
tender, or money,by the statutes such as 12 USC 1813(1)(1), UCC §1-201(24),§3-104,
§8-102(9), §§9-102(9),(11),(12)(B),(49),(64).

13.4 These statutes define a promissory note or security to be negotiable (sellable) because it is a
financial asset. This is necessary because contracts requiring lawful money are illegal pursuant
to Title 31 USC §5118(d)(2). All debts today are discharged by promises to pay in the future.

13.5 Federal Reserve notes are registered securities and promises to pay in the future. They are
secured by liens on promissory notes of collateral owned by real people.

13.5 The statutes do not provide the Federal Reserve Corporation a monopoly on promissory
notes, as debt collectors insist.

13.6 Plaintiffs signature created the promissory note in dispute, and it was sold to the Federal
Reserve in exchange for plaintiffs signed note.

13.7 Plaintiffs promissory note never became a registered security, and a financial asset that can
be negotiated because, for commercial instruments to be legal tender, they must be secured by a
maritime lien on a prepaid trust accoimt recorded at the county and registered on a UCC-1. It
then becomes a registered security and a financial asset that can be negotiated.

13.8 The defendant further complicated the fraudulent process by selling their payables to
another entity to remove it from their balance sheet.

13.9 This is called securitization or off-balance sheet financing. No loan was provided to the
plaintiff, and the defendants failed to file evidence on the record to prove a contract existed.

13.10 The original contract and an accoimting ofthe loan entries was never filed in the wrongful
foreclosure case that was filed against the plaintiffs property.


                                                   10
                                           Wrongful Foreclosuie
 Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 11 of 19 PageID# 11




13.11 The Attorney who signed the "Notice ofDefault" document to execute the power ofsale
clause did not have standing, and therefore notice of default has a fatal flaw,and the foreclosure
judgment must be vacated and this claim granted for the full amount demanded.

                                     IXV.Scheme to Defraud:


14.1 The contract should be rescinded because the defendant did not provide full disclosure, the
contract is extremely deceptive and unconscionable. In re Pearl Maxwell, 281 B.R. 101

14.2 The Truth in Lending Act, Regulation Z, 12 CFR §226.23, states that the security agreement
signed with a lender can be rescinded if they have not provided the proper disclosures. The
original debt was zero because the Plaintiffs financial asset was exchanged for FED's
promissory notes in an even exchange.

14.3 Promissory Notes and other commercial instruments are legal tender and financial assets to
the originator and a liability to the lender. If a security interest in the note is perfected, by
recording it on a lien as a registered security, the maker or originator becomes an entitlement
holder in the asset.


14.4 But the defendants do not understand that they have this liability because most people are
unaware of it.


a.      UCC §1-201(24), §3-104, §3-306, §3-105,

b.      UCC §§8-102(7),(9),(15),(17), §8-501, §8-503,§8-511

c.      UCC §§9-102(9),(11),(12)(B),(49),(64)

d.      12USC 1813(1)(1)

14.5 The defendant's records will show the defendants have an offsetting liability to the plaintiff
pursuant to FAS 95,GAAP and Thrift Finance Reports(TFR).

14.6 These records include;

a. FR 2046 balance sheet,

b. 1099-OID report,

c. S-3/A registration statement,

                                                    11
                                            Wrongful Foreclosure
Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 12 of 19 PageID# 12




d.424-B5 prospectus and

e. RC-S & RC-B Call Schedules

14.7 The defendants never registered the plaintiffs signed promissory note(commercial
instrument), because they know it is showing as a financial asset on their books.

14.8 The defendants did not register the promissory note to establish a security interest in the
financial asset to take the position ofa secured creditor.

14.9 The promissory note is not listed on a maritime lien against the prepaid trust account and
filed with the county recorder and put on a UCC-1.

a. §8-102(13), §9-203; §9-505,§9-312

b. 46 use §§31321,31343,46 CFR 67.250,§9-102(52), §9-317, §9-322

14.10 Plaintiff demands the original foreclosure claim to be set offfor recoupment,and to have
the assets cancel out the liabilities according to:

a. FAS 140, §3-305, §3-601, §8-105, §9-404

14.11 It is a violation ofboth State and Federal law for a bank to sell an unregistered note that is
a security. That violation provides a right to rescission ofthe contract pursuant to Statutes.

                                      XV.The Alleged Loan:

15.1 The exact monthly payments ofthe alleged mortgage loan varied according to property
taxes and other fees paid but a typical interest only monthly payment was $3,124.44 including
reserves for the payment oftaxes and insurance.

15.2 Beginning in July, 2005 and continuing until January 2019 the plaintiff made timely
payments to GREENPOINT MORTGAGE FUNDING,INC AND SUNTRUST MORTGAGE
INC.


15.3 In early 2020, WELLS FARGO BANK,N.A. SUCCESSOR BY MERGER TO
WACHOVIA BANK,N. A. claimed the plaintiff was behind on payments and hired
Foreclosure attorneys BWW LAW GROUP,LLC FOR SUBSTITUTE APPOINTEE EQUITY
TRUSTEES,LLC to commence foreclosiure.


                                                   12
                                           Wrongful Foreclosure
 Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 13 of 19 PageID# 13




15.4 On November 17,2020,a Notice of Default was issued and signed by the attomey working
for the Foreclosure Services and approximately 43 days later a Notice of Trustee Sale scheduling
a non-judicial foreclosure auction for December 14,2020, was transmitted to the plaintiff.

15.5 WELLS FARGO BANK,N.A. SUCCESSOR BY MERGER TO WACHOVIA,N.A.
and/or the attomey operating the Foreclosure Services transmitted to various credit reporting
agencies,including Equifax,false adverse information about the plaintifF, causing beneficiary
credit to be impaired.

                                     XVI.Legal Prejudice:

16.1 Legal prejudice refers to a condition shown by a party that will defeat the action ofan
opposing party.

16.2 In other words,it is a fact or condition which may defeat the opposing party's case, if the
same is established or shown by a party to litigation.

16.3 The plaintiff provides evidence in the notice of default dociunent and the Deed oftrust that
will prove the power ofsale was executed by an agent without standing, and this prejudiced the
plaintiff and therefore requests damages both compensatory and punitive as relieffor the
prejudice suffered.

                              XVII.Failure To Establish Agenev:

17.1 The people have rights; Corporations do not have rights. Among these "Rights" is the right
to contract, the people have this right under 42 USC 1981.

17.2 The people exercise this right by their signature and/or Social Security Number.

17.3 Corporations cannot sign and therefore cannot enter into any contract, with an
attorney.

17.4 The right to contract is reserved to the people. This is established by the age-old principle of
"Agency". To establish an "Agency",the "Principal" must ask the "Agent" to perform a task.

17.5 The "Agent" must agree to perform the task. It is a time-tested principle of"American
Jurispmdence" that the "Court" must not rely upon the "Agent" to prove "Agency".



                                                  13
                                          Wrongful Foreclosure
 Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 14 of 19 PageID# 14




 17.6 The "Court" must follow the "Principal" to establish "Agency". The law is simple, no
"Principal" no "Agency" to "Capacity to Sue". Case must be dismissed.

                  XVII. Federal Question- Violation Of The FDCPA.Sec. 1692.

18.1 This is an action brought by a consumer and one of his is violations ofthe Fair Debt

Collection Practices Act 1 (15 U.S.C. § 1692 et seq.[hereinafter"FDCPA"]).

18.2 The plaintiffis a consumer allegedly obligated to pay the alleged consumer debt the

defendants used as grounds for filing the wrongful Non- Judicial Foreclosure action against the
plaintiffs property.

18.3 The transaction was primarily for family household purposes, so vinder the FDCPA's

definition ofa "debt",this consumer debt is covered under the FDCPA. Therefore, subject matter
jurisdiction exists under 28 U.S.C. § 1331.

18.4 The defendant, and the named corporation are debt collectors as defined in Title 15 ofthe

United States Code,section 1692a(6)ofthe Act.

                                     IXX.The Defendant Is A Debt Collector:


19.1 The term "debt collector" means any person who uses any instrumentality ofinterstate
commerce or the mails in any business the principal purpose of which is the collection ofany
debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or
asserted to be owed or due another.


19.2 This definition includes any creditor who,in the process ofcollecting his own debts, uses
any name other than his own which would indicate that a third person is collecting or attempting
to collect such debts. In this dispute the debt collector used false, deceptive, and harassing debt
collection tactics against the plaintiff.


                                                    14
                                            Wrongful Foreclosure
 Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 15 of 19 PageID# 15




 19.3 The debt collection agent is not licensed by the State to be a legal debt collector, the agent's
 law firm is also not licensed by the State they are collecting in, or any other State to be a legal
 debt collector as mandated in the FDCPA.


 19.4 The agent or the law firm had no bond to be a debt collector and therefore is in violation of
the FDCPA.


 19.5 The court rules mandate attorneys have to have a license to practice law, and the debt
collector must be working imder an attomey with a license to practice law.

19.6 Lawyers and attorneys are NOT licensed to practice law, the nature oflawyer- craft in
America as per the United States Supreme Court; The practice ofLaw CAN NOT be licensed by
any state/State.(Schware v. Board ofExaminers,353 U.S. 238,239).

19.7 The practice ofLaw is AN OCCUPATION OF COMMON RIGHT!(Sims v. Ahems,271
S.W.720(1925).

19.8 The debt collector in this case lied and used deceptive means to attempt to collect a debt.

19.9 The debt collector in this case does not have a license to collect, a bond nor is the debt
collector registered with the Attomey General for my State.

19.10 The debt collector's law firm is also mandated by the FDCPA to have a license to collect
debts, a bond, and must be registered with the Attomey General for the State in which they are
collecting.

19.11 When the debt collectors fail to obtain the legal credentials to collect debts they are before
the coiul: without standing and their documents must be stricken fi-om the record.




                                                   15
                                           Wrongful Foreclosure
 Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 16 of 19 PageID# 16




19.12 The plaintiff is a consumer as shown by the alleged mortgage loan and unlawful non

judicial foreclosure filed in State Court against the plaintiffs property.

19.13 The alleged loan was to secure personal housing for the plaintiff and his family. The

defendant is a debt collector as noted in their emails and phone communications as well as the

business description.


19.14 The defendant violated provisions defined in 15 U.S.C. 1692e. False or misleading

representations while collecting a debt.

19.15 The FDCPA mandates debt collectors cannot use false, deceptive, or misleading practices.


                                           XX.Recourse:

20.1 The Recourse appears in the Uniform Commercial Code at 1-103.6, which says: The Code
is complementary to the Common Law,which remains in force, except where displaced by the
code. A statute should be construed in harmony with the Common Law unless there is a clear
legislative intent to abrogate the Common Law.

                             XXI. Elements for Breach of Contract:

21.1 There is a contract that was breached.

21.2 The breach is material.

21.3 The breach leads to direct and/or consequential damages.
21.4 The breach occurred within the last four years.
                                  1'* Claim- Wrongful Foreclosure:

The foreclosing party did not have standing to execute the power ofsale clause in the deed of
trust, and therefore the non- judicial foreclosure is void.

                               l""* Claim- Violation of the FDCPA;

The defendant violated one or more ofthe provisions contained in 15 U.S.C.§§ 1692 a-1692g.

                        3"* Claim- Violation of The Truth In Lending Act:

                                                   16
                                           Wrongflil Foreclosure
 Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 17 of 19 PageID# 17




The Truth in Lending Act, Regulation Z, 12 CFR §226.23

                                  4"* Claim- Breach of Contract:

The defendant is in breach ofcontract, as the original debt was zero because the Plaintiffs financial
asset was exchanged for FED's promissory notes in an even exchange.

                        5"* Claim Violation of Federal Trust and Lien Laws:
The defendant violated Federal Trust and Lien Laws when he/she signed on behalfof the trustee without
legal authorization.

                                    6*'' Claim- Slander of Title:

The defendants have caused various documents including a Notice of Trustee Sale which has
impaired the plaintiffs title which constitutes slander oftitle.

                                       Claim- Slander of Credit

The plaintiff alleges that the actions and inactions ofthe defendants have impaired their credit.



                            9"* Claim- Infliction of Emotional Distress:

The defendants have intentionally or negligently taken actions which have caused the plaintiffs
severe emotional distress.




Wherefore, having set forth various causes ofaction against the defendants, the plaintiffs pray
for the following relief;

1. This Court Vacate the foreclosure sale process that is scheduled for December 14,2020, based
on the attorney's fraudulent misconduct mentioned in the claim, and grant damages.

2. The actions ofdefendants are determined unfair and deceptive business practices in violation
of Federal Laws, and Federal Security statutes.

3. To have the alleged debt discharged.




                                                   17
                                           Wrongful Foreclosure
    Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 18 of 19 PageID# 18




    4. To be awarded compensatory and punitive damages provided for in the amount of5.5 million
    dollars including costs and legal expenses.

    5. That the Plaintiff be awarded consequential damages to be fully proved at the time of trial.

    7. That the Court grants any other relief that may be just or equitable.

    8. The defendants contact the credit reporting agencies and correct the false information that was
    reported to them.




                        ,'       12/(9/2020
    noble ali bey, trustee for 13301 BLUE HERON LOOP IRREVOCABLE TRUST and
    beneficiary SANDEEP KAUR




                                      CERTIFICATE OF SERVICE
                                   >ci
    I hereby certify that on the "iST day of DECEMBER, 12/01/2020, the foregoing document
    was
    was filed
        luea in
              m Court,  and aa copy
                v..oun, ana    copy was
                                    was mailed out to Plaintiffs attomey on record.

                                         12/oaV2020

    noble ali bey, trustee of 13301 BLUE HERON LOOP IRREVOCABLE TRUST Without

    Prejudice UCC 1-308




^   Mailed to the following:     . , .^           ^                   Bureau of Consumer protection

    Attorney ROBERT R. MICHAEL                                  Federal Trade Commission 600

         BWW LAW GROUP,LLC                                      Pennsylvania Ave., NW. Washington

    8100 THREE CHOPT ROAD STE 240                               RICHMOND VA 23229


                                                       18
                                               Wrongful Foreclosure
   Case 3:20-cv-00918-DJN Document 1 Filed 12/01/20 Page 19 of 19 PageID# 19




                   CERTIFICATE OF SERVICE



The undersigned hereby certifies that a true copy of the foregoing:
         f -hhjp r.crrs^Y^lc<\r\ -f fez



was hand-delivered or served by first class mail on the        / ^^ day of
           T)^Cjerv^ I^r-                          20            to the following:

                                                 ( cA/ae./
                  {^r (S'UW ^Aui Cj^douf^i c-i-CL
                   «3(c>o 'Tn^trt cwop7~(eoAO
                     ste Qisr©



                                                                             _[sign]

                                    nolh O /(              'fruiL=sze        [print]
                                                          Address:


                                              J /y\erc)ioi^i            /c
                                    .^00 -S/o
                                    c                      Ul             P3Q<JD
                                                      Telephone:
